Title: From George Washington to John Augustine Washington, 22 July 1776
From: Washington, George
To: Washington, John Augustine



Dear Brother
New York July 22d 1776.

Whether you wrote to me or I to you last, I cannot undertake to say; but as it is sometime since a Letter has past, and as I expect every hour to be engaged in two busy a Scene to allow time for writing private Letters, I will take an oppertunity by this days post to address you a few Lines, giving a brief acct of the Situation of Affairs in this Quarter.
To begin then—we have a powerful Fleet within full view of us—distant about 8 Miles—We have General Howes present Army, consisting by good report of abt Eight or Nine thousand Men upon Staten Island, covered by their Ships—We have Lord Howe just arrived (that is about 10 days ago)—and we have Ships now popping In which we suppose, but don’t know, to be part of the Fleet with the expected Reinforcement—When this arrives, if the Report of Deserters, Prisoners, and Tories are to be depended upon the Enemy’s numbers will amount at least to 25,000 Men. ours to about 15,000—more indeed are expected, but there is no certainty of their arrival as Harvest and a thousand other excuses are urged for the Reasons of delay. what kind of opposition we shall be able to make time only can shew—I can only say that the Men appear to be in good Spirits, and if they will stand by me the place shall not be carried without some

loss, notwithstanding we are not yet in such a posture of defence as I cd wish.
Two Ships, to wit, the Phœnix of 44 Guns, and Rose of 20, Run by our Batteries on the 12th; exhibiting a proof of what I had long most religeously believed, and that is, that a Vessel with a brisk Wind and strong Tide, cannot (unless by a chance Shott) be stopp’d by a Battery without you could place some obstruction in the Water to impede her Motion within reach of your Guns. We do not know that these Ships received any Capitol Injury—in their Rigging they were somewhat damaged, & several Shot went through their Hulls; but few if any Lives were lost. they now, with three Tenders which accompanied them lye up the North or Hudsons River abt 40 Miles above this place and have totally cut off all Communication (by Water) between this City & Albany; & this Army and that of ours upon the Lakes—they may have had other motives inducing them to run up the River, such as supplying the Tories with Arms &ca &ca but such a vigilant watch has hitherto been kept upon them that I fancy they have succeeded but indifferently in those respects notwithstanding this Country abounds in disaffected Persons of the most diabolical dispositions & Intentions, as you may have perceived by the several publications in the Gazette relative to their designs of destroying this Army by treachery and Bribery, which was provadentially discover’d.
It is the general Report of Deserter[s] and Prisoners, and a prevailing opinion here, that no attempt will be made by Genl How till his reinforcement arrives, which as I said before is hourly expected—Our Situation at present, both with respect to Men, & other matters is such, as not to make it advisable to attempt any thing against them, surrounded as they are by Water & covered with Ships, least a miscarriage should be productive of unhappy and fatal consequences. It is provoking nevertheless to have them so nea⟨r with⟩out being able in their weakest ⟨mutilated⟩ them any disturbance. ⟨Mutilated⟩ that past us are also saf⟨mutilated⟩ in a broad part of the River, out ⟨mutilated⟩ of shott from either shore.
Mrs Washington is now at Philadelphia & has thoughts of returning to Virginia as there is little or no prospect of her being with me any part of this Summer. I beg of you to present my Love to my Sister and the Children—and Compliments to any

enquiring friends & do me the justice to believe that I am Dr Sir Yr most Affecte Brother

Go: Washington

